DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2016/0244143 (hereinafter “Foster”).Regarding claims 1, 17 and 18 	Foster teaches a structural composite aircraft wing or airfoil 200 having a leading edge and a trailing edge 280, which may include flaps (trailing edge flaps) (abstract; paragraphs [0030], [0032], [0039] and [0059]; and Figures 6 and 14).  Foster teaches the wing 200 comprises a primary structural element extending from a leading edge region to a trailing edge region, wherein the primary structural element comprises an upper skin panel 206 extending from an upper leading edge end to an upper trailing edge end, a lower skin panel 208 extending from a lower leading edge end to a lower trailing edge end, an internal volume (defined as the area in which element 210b is present) defined between the upper skin panel 206 and the lower skin panel 208 (Figures 6 and 14). 	Foster teaches a middle C-channel spar 212a comprising an upper flange coupled (via fasteners 214) to the upper skin panel 206, wherein the middle C-channel spar 212a further comprises a lower flange coupled to the lower skin panel 208 (via fasteners 214) (Figure 6; and paragraphs [0039] and [0051]). 	Foster teaches a discrete leading edge structure 204, 216 that defines the leading edge of the structural composite wing or airfoil 200, wherein the discrete leading edge structure 204, 216 is fastened 236, 248 or co-cured (coupled) to the upper leading edge end of the upper skin panel 206 and to the lower leading edge end of the lower skin panel 208 (Figures 6 and 7; and paragraph [0042]).   	Foster teaches a spoiler (secondary structural element) 289 defining the trailing edge 280 of the structural composite aircraft wing or airfoil 200 (Figure 14 and paragraph [0059]). 	Foster teaches the lower leading edge end of the lower skin panel 208 (edge of layer 208) is coupled to the upper leading edge end of the upper skin panel 206 (edge of layer 206) aft of the discrete leading edge structure 204, 216 and wherein the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel 206 (via element 210a) forward of the middle C-channel spar 212a (Figure 6 and paragraph [0051]).Regarding claim 3 	In addition, Foster illustrates the discrete leading edge structure 204, 216 has a bullnose shape (Figure 6).Regarding claim 8 	In addition, Foster illustrates the structural composite wing or airfoil 200 comprises an upper airfoil surface and a lower airfoil surface, wherein the upper airfoil surface is defined by the upper skin panel 206 and the discrete leading edge structure 204, 216, and wherein the lower airfoil surface is defined by the lower skin panel 208 and the discrete leading edge structure 204, 216 (Figure 6).Regarding claim 11	In addition, Foster illustrates the upper skin panel 206 overlaps the lower skin panel 208 adjacent the upper leading edge end (edge of layer 206) and the lower leading edge end (edge of layer 208) (Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0353185 (hereinafter “Petiot”).Regarding claim 4 	The limitations for claim 1 have been set forth above.  In addition, Foster does not explicitly teach the discrete leading edge structure comprises a foam material. 	Petiot teaches a device for absorbing kinetic energy for an aircraft structural element undergoing a dynamic impact (abstract).  Petiot teaches the device comprises a foam core material (Id).  Petiot teaches the device 20 is included in a region of the leading edge structure 11 of a blade or aircraft wing 10 (Figure 1; and paragraphs [0008], [0034] and [0035]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the discrete leading edge structure 204, 216 of Foster with the foam device of Petiot to improve the kinetic energy absorption capability of the aircraft wing.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2019/0061901 (hereinafter “Long”).Regarding claim 5 	The limitations for claim 1 have been set forth above.  In addition, Foster does not explicitly teach the discrete leading edge structure 204, 216 is moisture resistant. 	Long teaches an aircraft comprising wings where it is desirable for the skin panels of said wings to have a strong structural joint to seal out the surrounding elements (e.g., moisture) (paragraph [0033]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the discrete leading edge structure 204, 216 of Foster with moisture resistant materials, as taught by Long, to prevent an undesired infiltration of the surrounding environment into the wing structure.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2018/0127080 (hereinafter “Tyler”). Regarding claim 6 	The limitations for claim 1 have been set forth above.  In addition, Foster teaches the aircraft wing includes a composite material, which includes plies which are co-cured with other components.  However, Foster does not explicitly teach specific materials for construction of the components of the airfoil, including the discrete leading edge structure 204, 216 component.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Tyler provides this conventional teaching showing that it is known in the art to use a thermoplastic, a (poly)urethane, among other materials as the resins which would be cured in a composite material to form components of an aircraft, including its wings (abstract; and paragraphs [0010], [0015], [0018]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the composite material of the discrete leading edge structure 204, 216 of Foster from the materials disclosed by Tyler motivated by the expectation of successfully practicing the invention of composite materials useful in aircraft component construction.Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, Foster does not explicitly teach the discrete leading edge structure 204, 216 is formed by additive manufacturing. 	Tyler teaches a vehicle body, including aircraft wings and other components (abstract and paragraph [0015]).  Tyler teaches one or more components of the body may be fabricated via an additive manufacturing process (paragraph [0016]).  Tyler teaches the additive manufacturing process permits the selective orientation of fibers within a composite material by stretching the fibers present in the composite material, which improves the strength of the resulting composite structure (paragraph [0026]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the fabrication method for the discrete leading edge structure 204, 216 of Foster with the additive manufacturing process disclosed by Tyler to permit the capability of selectively strengthening desired locations of the discrete leading edge structure 204, 216 during its manufacture.
Claims 9, 10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 or 8 above, and further in view of United States Patent Number 3,910,531 (hereinafter “Leomand”). Regarding claims 9, 10 and 13 	The limitations for claims 1 and 8 have been set forth above.  In addition, Foster does not explicitly teach the following features:  (1) the upper skin panel comprises a first panel bend such that a portion of the upper skin panel extends towards the lower airfoil surface, wherein the first panel bend is adjacent the discrete leading edge structure; (2) the lower skin panel comprises a second panel bend such that a portion of the lower skin panel extends towards the upper airfoil surface, wherein the second panel bend is adjacent the discrete leading edge structure; or (3) the upper skin panel comprises a first transverse portion that is transverse to the internal volume, wherein the lower skin panel comprises a second transverse portion that is transverse to the internal volume, and wherein the first transverse portion of the upper skin panel is engaged with the second transverse portion of the lower skin panel. 	Leomand teaches a shell-type structure for aircraft (abstract).  Leomand teaches the structure includes a top (upper skin) panel 1, a bottom (lower skin) panel 2, and a profiled edging element (discrete leading edge structure) 34 (Figure 2, and column 3, lines 1-2 and 31-37).  Leomand teaches the top (upper skin) panel 1 comprises a first panel bend such that a portion of the top (upper skin) panel 1 extends towards a lower airfoil surface, wherein the first panel bend is adjacent the profiled edging element (discrete leading edge structure) 34 and the bottom (lower skin) panel 2 comprises a second panel bend such that a portion of the bottom (lower skin) panel 2 extends towards an upper airfoil surface, wherein the second panel bend is adjacent the profiled edging element (discrete leading edge structure) 34 (Figure 2). Leomand teaches the top (upper skin) panel 1 comprises a first transverse portion that is transverse to an internal volume, wherein the bottom (lower skin) panel 2 comprises a second transverse portion that is transverse to the internal volume, and wherein the first transverse portion 45 of the top (upper skin) panel 1 is engaged with the second transverse portion 49 of the bottom (lower skin) panel 2 to formed an angled lug to enclose the skins together and bond the skins to the profiled edging element (discrete leading edge structure) 34 (column 4, lines 16-24).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the upper skin panel 206 and the lower skin panel 208 of Foster with the angled lugs 48, 49 and 44, 45 of Leomand to provide additional reinforcement between the upper skin panel, the lower skin panel, and the discrete leading edge structure.Regarding claim 21 	The limitations for claim 1 have been set forth above.  In addition, Foster does not explicitly teach a portion of the upper skin panel adjacent the upper leading edge end is directly engaged with a portion of the lower skin panel adjacent the lower leading edge end. 	Leomand teaches a shell-type structure for aircraft (abstract).  Leomand teaches the structure includes a top (upper skin) panel 1, a bottom (lower skin) panel 2, and a profiled edging element (discrete leading edge structure) 34 (Figure 2, and column 3, lines 1-2 and 31-37).  Leomand teaches a portion of the top (upper skin) panel 1 adjacent an upper leading edge end is directly engaged with a portion of the bottom (lower skin) panel 2 adjacent the lower leading edge end (Figure 2). Leomand teaches the top (upper skin) panel 1 comprises a first transverse portion that is transverse to an internal volume, wherein the bottom (lower skin) panel 2 comprises a second transverse portion that is transverse to the internal volume, and wherein the first transverse portion 45 of the top (upper skin) panel 1 is engaged with the second transverse portion 49 of the bottom (lower skin) panel 2 to formed an angled lug to enclose the skins together and bond the skins to the profiled edging element (discrete leading edge structure) 34 (column 4, lines 16-24).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the upper skin panel 206 and the lower skin panel 208 of Foster with the mating profile of Leomand to provide additional reinforcement between the upper skin panel, the lower skin panel, and the discrete leading edge structure.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2018/0222571 (hereinafter “Santini”). Regarding claims 14 and 16 	The limitations for claim 1 have been set forth above.  In addition, Foster does not explicitly teach: (1) the lower skin panel comprises an integral Z-spar at the lower trailing edge end; or (2) the secondary structural element comprises a bonded duckbill closeout. 	Santini teaches an aerodynamic control surface including an upper panel having an upper panel aft end portion, a lower panel having a lower panel aft portion, mechanical fasteners connecting the upper panel aft end portion to the lower panel aft end portion (abstract).  Santini teaches the mechanical fasteners are connected at a joggle section (integral Z-spar) 60, where the lower (skin) panel 14 comprises the integral Z-spar at the aft end portion (lower trailing edge end) 32 (paragraphs [0026] – [0028] and Figure 3).  Santini teaches the aft end portion (secondary structural element) comprises a bonded 80 duckbill closeout (Figure 3, and paragraphs [0025] – [0026]).  Santini teaches despite the joggle 60 in the lower panel 14 and the protruding mechanical fasteners 22, the fairing 24 maintains the desired aerodynamic profile of the aft end portion 32 of the aerodynamic control surface 10 (paragraph [0029]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the spoiler (secondary structural element) 289 defining the trailing edge 280 of Foster with the joggle, mechanical reinforcements, and fairing of Santini to provide an attachment of the upper skin panel and the lower skin panel in the area of the trailing edge 280 while maintaining the desired aerodynamic profile of the aft end portion of the structural composite aircraft wing or airfoil 200.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 1 above.Regarding claim 15 	The limitations for claim 1 have been set forth above.  In addition, Foster teaches the structural composite aircraft wing or airfoil 200 has a chord length, and the chord length may be defined by a percentage of a distance along the chord length from the leading edge (Figures 2, 6 and 14).   	Foster teaches various aircraft configurations have been used and/or proposed.  Whether the aircraft is constructed of conventional steel and aluminum parts or composite parts, its structure is generally as shown in Figure 2.  The wing 104 has a leading edge 118 and a trailing edge 116, an upper wing skin 124 and a lower wing skin 126 (Figure 4).  The wing 104 includes one or more main spars, generally 128, which extend generally transversely from the wing root 130, where the spars 128 connect the wing structure to the fuselage (102 in Figure 1), to the wing tip 132. The wing 104 shown in Figure 2 includes two main spars 128, a forward main spar 128a closest to the leading edge 118 of the wing, and an aft main spar 128b that is closest to the trailing edge 116 of the wing 104. Connected generally transversely to the wing spars 128 from the leading edge to the trailing of the wing are a series of wing ribs 134. These ribs 134 provide strength to the wing 104 and give the wing its airfoil shape. The wing skin 124,126 is attached directly to the ribs 134, and can also be attached directly to the main spars 128 (paragraph [0032] and Figures 1, 2 and 4). 	Foster does not explicitly teach the middle C-channel spar 212a is positioned between 30%-60% of the chord length away from the leading edge, and wherein the upper leading edge end of the upper skin panel is engaged with the lower leading edge end of the lower skin panel (via element 210a) at a location that is positioned between 0-10% of the chord length away from the leading edge.  However, it would have been an obvious matter of design choice to determine a location of the middle C-channel spar 212a and the engagement of the upper and lower leading edge ends relative to the chord length of the structural composite aircraft wing or airfoil 200 to yield a structural composite aircraft wing or airfoil 200 which exhibits a sufficient strength and a sufficient aerodynamic profile.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Foster as applied to claim 15 above, and further in view of United States Patent Application Publication No. US 2018/0057142 (hereinafter “Wilkerson”). Regarding claim 23 	The limitations for claim 15 have been set forth above.  In addition, Foster teaches the wing 104 includes at least one main spar, including a forward main spar 128a closest to the leading edge 118 of the wing, and an aft main spar 128b that is closest to the trailing edge 116 of the wing 104 (paragraph [0032] and Figure 1).  Foster illustrates an embodiment where the main spars 212a, 212b have a C-channel cross-section (Figures 6 and 14; and paragraphs [0054] and [0059]). 	Foster does not explicitly teach there being no C-channel spar within 0%-30% of the chord length away from the leading edge. 	Wilkerson teaches an aircraft wing (abstract).  Wilkerson teaches the wing has at least one main spar, including a front spar, a rear spar, and/or at least one intermediate spars each having a C-channel cross-section (paragraph [0077]).  Wilkerson also teaches the spars may have a variety of other cross-sectional shapes, such as L-shaped spars, T-shaped spars and the like (Id).  Wilkerson establishes a functional equivalence between C-channel spars and L- or T- shaped spars for use as a main spar for an aircraft wing construction. It would have been obvious for one of ordinary skill in the art at the time of the invention to form the forward main spar of Foster, and substitute the C-channel spar of Foster with an L- or T- shaped spar, as suggested by Wilkerson, motivated by the desire to form a conventional forward main spar for an aircraft wing construction.  See MPEP §2144.06(II). 	The combination of Foster and Wilkerson corresponds to the claimed feature requiring no C-channel spar being located 0%-30% of the chord length away from the leading edge.
Allowable Subject Matter
Claims 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Foster, Petiot, Long, Tyler, Leomand, Santini, and/or Wilkerson while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 12 or claim 22.  	Regarding claim 12, none of Foster, Petiot, Long, Tyler, Leomand, Santini, and/or Wilkerson, when considered alone or in combination, teach or suggest the limitations of claims 1 and 8, where the discrete leading edge structure comprises a planar face that is transverse to the upper airfoil surface and the lower airfoil surface, wherein the planar face engages the upper skin panel. 	Regarding claim 22, none of Foster, Petiot, Long, Tyler, Leomand, Santini, and/or Wilkerson, when considered alone or in combination, teach or suggest the limitations of claims 1 and 11, where the upper skin panel overlaps the lower skin panel adjacent the upper leading edge end and the lower leading edge end, such that the upper leading edge end is positioned closer to the lower skin panel than is the lower leading edge end, and such that the lower leading edge end is positioned closer to the upper skin panel than is the upper leading edge end.
Response to Arguments
Applicant’s arguments, see pages 9 and 12, filed 3 June 2022, with respect to the rejection of claim 8 under 35 USC § 112(b) and the rejection of claim 12 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 8 under 35 USC § 112(b) has been withdrawn. 
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.  	The applicant argued the leading edge of the upper panel 206 of Foster is not coupled to the leading edge of the lower panel 208.  The examiner respectfully disagrees and contends that the leading edge of the upper panel 206 of Foster is coupled to the leading edge of the lower panel 208 via fasteners 214 and the leading edge rib portion 210a.  There is no requirement from the language of claim 1 requiring a direct coupling of the leading edge of the upper panel to the leading edge of the lower panel, which appears to be a requirement from the applicant’s remarks.  The applicant also argued if one were to interpret Foster as teaching the leading ends of the panels 206,208 are coupled indirectly, that would mean the upper and lower panels of Foster are not coupled aft of the leading edge, and cannot be anticipated by Foster.  The examiner respectfully disagrees and contends that Foster illustrates (in Figure 6) the coupling of the leading ends of the panels 206,208 are aft of the discrete leading edge structure 204, 216 as highlighted in the rejection of record. 	Regarding claim 11, the applicant argued the claim is not met by Foster because the upper panel 206 overhangs the lower panel 208 and there being no overlap.  The examiner respectfully disagrees and relies on the definition of overlap from merriam-webster.com which recites “to extend over or past and cover a part of”.  The examiner respectfully notes that this definition does not require the materials overlapping to have direct contact, and such an interpretation results in a structure where Foster anticipates the claimed structure.  The examiner does note that the structure, as highlighted by the applicant, of Foster is different than the structure from applicant’s Figure 2; however, the claim language is broader than the illustration and it is not proper that the examiner reads limitations from the specification to more narrowly define a broadly phrased limitation from a claim. 	Regarding claims 4-7, 9, 10 and 13, the applicant argued these dependent claims are allowable over the prior art for the same reasons as claim 1.  The examiner respectfully notes that the alleged deficiencies have been addressed and claims 4-7, 9, 10 and 13 are unpatentable for at least the same reasons noted above. 	Regarding claims 9, 10 and 13, the applicant argued a person having ordinary skill in the art would not modify Foster with Leomand because doing so would require improper hindsight reasoning which would remove a leading edge rib portion from Foster’s airfoil and expect it to function as intended.  The examiner respectfully disagrees and contends that the rejection of record does not contemplate removing required components from Foster’s airfoil; but rather provides a modification to the upper and lower skin panels 206, 208 in the manner disclosed by Leomand to provide additional reinforcement to the between the upper skin panel, the lower skin panel, and the discrete leading edge structure, as detailed in the rejection of record.  Moreover, due to the fact that the examiner has taken into account only knowledge which was within the level of ordinary skill at the time of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is considered to be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 	Regarding claims 14-16, the applicant argued these dependent claims are allowable over the prior art for the same reasons as claim 1.  The examiner respectfully notes that the alleged deficiencies have been addressed and claims 14-16 are unpatentable for at least the same reasons noted above. 	Regarding claim 15, the applicant argued the location of spar 212a of Foster could not be moved further aft without affecting performance and strength of Foster’s airfoil, and would not be considered an obvious matter of design choice.  This argument is not commensurate in scope with the rejection of record.  The examiner does not contemplate moving around the middle C-channel spar from Foster in the manner proposed by the applicant.  The examiner has noted that Foster is silent with regards to the positioning of the spar(s) within Foster’s wing as a percentage relative to the chord length from the leading edge of the wing or airfoil.  The examiner has also provided an obvious statement where it would have been an obvious matter of design choice to determine location(s) of main spar(s) within Foster’s wing which would yield a wing or airfoil which exhibits sufficient strength and aerodynamic profile for its intended application.  For at least these reasons, claim 15 is considered to be obvious over the prior art for at least the reasons provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783